Detailed off ice action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 5/4/20
Claims 2-19 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoover U. S. Patent Application Publication No. 2009/0079765 [hereinafter Hoover]  
As per claim 2, Hoover discloses a method for presenting content on display devices, the method comprising: 
causing, by a display device, first content to be presented on the display device(110), wherein the first content is not personalized to a user(i.e, displaying content in far mode )(see par. 0019, 0020, where that  text could be displayed in 
receiving, from a user device, a signal that indicates that the user device is within a predetermined proximity to the display device, wherein the predetermined proximity indicates that the display device is likely to be visible to a user of the user device(see par. 0027-0030, 0032, where proximity content may be presented user or formatted as in near mode format); 
in response to receiving the signal that indicates that the user device is within the predetermined proximity to the display device(see par. 0027-0030), 
inhibiting presentation of the first content on the display device(content in far mode) and identifying second content (that identifying content in near mode, by adjusting  the size, format, amount of information displayed or other display characteristics so that the display provides information in a format that is useful for the user during performance of the active task) to be presented on the display device, wherein the second content is identified as relevant to the user of the user device ( that is based user  in close proximity with the display device, switching to proximity-based context. for example, switch 160 may have two settings to indicate operation in a near mode or a far mode)(see par.0024,  0032, 0062, the context information of the second generated content generated may be used by generating information for display to alter the type, amount, formatting or other characteristic of information for presentation through a visual display); and 
causing the second content to be presented on the display device(se par. 0019, where displaying content in near mode, that is  "near mode" in which text or other .
  

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover U, S. Patent Application Publication No. 2009/0079765 [hereinafter Hoover] in view of Escobedo et al. U.S. Patent Application Publication No. 20160155210[hereinafter Escobedo].
 As per claim 3, Hoover discloses substantial features of the claimed invention a discussed above with respect to claim 2, 
 Hoover does not explicitly disclose, wherein the signal comprises a Near Field Communication (NFC) signal. 
Escobedo discloses wherein the signal comprises a Near Field Communication (NFC) signal(see par. 0033) . Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Escobedo into the system of Hoover the interactive display system may present the displayable information on the display panel at or near the position for the user device based on the received data.

 As per claim 4, Hoover discloses substantial features of the claimed invention a discussed above with respect to claim 2, 
 Hoover does not explicitly disclose, wherein the second content comprises a map indicating directions to a location determined to be of interest to the user of the user device. 
Escobedo discloses wherein the second content comprises a map indicating directions to a location determined to be of interest to the user of the user device 
(see par. 0028-0029) . Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Escobedo into the system of Hoover the interactive display system may present the displayable information on the display panel at or near the position for the user device based on the received data and provides the map location based on the position and transmits location data for the map location to the user device.as per claim 5 Escobedo discloses the method of claim 2, further comprising receiving, from the user device, accelerometer data that indicates a speed of movement of the user device(see par. 0064) as per claim 6, Escobedo discloses the method of claim 2, further comprising causing third content to be presented by on the user device, wherein the third content is related to the second content presented by the display device, and wherein the third content is presented concurrently with the second content(map data with advertisement) (see par. 0030). as per claim 7, Escobedo discloses the method of claim 2, wherein the third content is 
 as per claims 8-19 , the claims  substantially define  same concept as in claims 2-7 but do so in the context of a  system and  non-transitory computer-readable medium and are rejected same rational as claims 2-7

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10594777. Although the claims at issue are not identical, they are not patentably distinct from each other because “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
In further analysis  independent claims 2, 8 and 14 claims  the instant application is compared with the claims 1, 8 and 15 of the Patent (10594777 reveal the claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims Patent. For instance, other than minor obvious variations the difference describe a subset of all possible conditions being monitored in the claims in the Patent. These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.



Claims 2-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9967320. Although the claims at issue are not identical, they are not patentably distinct from each other because “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
In further analysis independent claims 2, 8 and 14 of the instant application is compared with the claims 1, 8 and 15 of the Patent (9967320 ) reveal the claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims Patent. For instance, other than minor obvious variations the difference describe a subset of all possible conditions being monitored in the claims in the Patent. These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.



Instant Application 16/791-155
2. A method for presenting content on display devices, the method comprising: 

causing, by a display device, first content to be presented on the display device, wherein the first content is not personalized to a user; 
receiving, from a user device, a signal that indicates that the user device is within a predetermined proximity to the display device, wherein the predetermined proximity indicates that the display device is likely to be visible to a user of the user device; 

in response to receiving the signal that indicates that the user device is within the predetermined proximity to the display device, 
inhibiting presentation of the first content on the display device and 


wherein the second content is identified as relevant to the user of the user device; and 
causing the second content to be presented on the display device. 









3. The method of claim 2, wherein the signal comprises a Near Field Communication (NFC) signal. 4. The method of claim 2, wherein the 
U.S. Patent No. 10594777
1. A method for presenting content on display devices, the method comprising: 

(a) initiating, using a hardware processor of a user device, communication with a plurality of display devices;

 (b) selecting a display device of the plurality of display devices based on locations of the plurality of display devices and a location of the user device, wherein selecting the display device comprises identifying the display device likely to be visible to a user of the user device based on the locations of the plurality of display devices, the location of the user device, and a detected direction of movement of the user device; 
(c) establishing a communication channel with the selected display device; (d) receiving information related to an 

(e) identifying content that is to be presented using the selected display device based on a location of the selected display device; 

(f) generating formatted content from the content that is to be presented based on the area of the screen allocated for the user device; and 
(g) transmitting the formatted content to the display device using the communication channel. 
 

2. The method of claim 1, further comprising: repeating at least (e) to (g) until (h) determining that presentation of content using the selected display device is to be inhibited; and (i) causing an indication that presentation of the content using the selected display device has been inhibited to be presented on the user device. 
 
3. The method of claim 1, wherein establishing the communication channel with the selected display device comprises establishing a Bluetooth connection with the selected display device. 
 
4. The method of claim 1, wherein establishing the communication channel with the selected display device comprises establishing a Wi-Fi connection with the selected display device without establishing a Wi-Fi connection with an intermediary device. 
 
5. The method of claim 1, wherein determining that presentation of content using the selected display device is to be inhibited comprises determining that the communication channel has been disconnected. 
 
6. The method of claim 1, further comprising: receiving, from the selected display device, information related to presentation of the formatted content by the selected display device; and performing an action based on the information related to presentation of the formatted by the selected display device. 
 
7. The method of claim 6, wherein the information related to presentation of the formatted content includes information related to a frequency at which frames including the formatted content are to be presented by the selected display device and synchronization information, and wherein the action is setting a viewing device associated with the user to the frequency based on the synchronization information. 
 
8. A system for presenting content on display devices, the system comprising: a user device comprising a hardware processor that is programmed to: (a) initiate communication with a plurality of display devices; (b) select a display device of the plurality of display devices based on locations of the plurality of display devices and a location of the user device, wherein selecting the display device comprises identifying the display device likely to be visible to a user of the user device based on the locations of the plurality of display devices, the location of the user device, and a detected direction of movement of the user device; (c) establish a communication channel with the selected display device; (d) receive information related to an area of a screen of the selected display device that is allocated for the user device; (e) identify content that is to be presented using the selected display device based on a location of the selected display device; (f) generate formatted content from the content that is to be presented based on the area of the screen allocated for the user device; and (g) transmit the formatted content to the display device using the communication channel. 
 
9. The system of claim 8, wherein the hardware processor is further programmed to: repeat at least (e) to (g) until (h) determine that presentation of content using the selected display device is to be inhibited; and (i) cause an indication that presentation of the content using the selected display device has been inhibited to be presented on the user device. 
 
10. The system of claim 8, wherein establishing the communication channel with the selected display device comprises establishing a Bluetooth connection with the selected display device. 
 
11. The system of claim 8, wherein establishing the communication channel with the selected display device comprises establishing a Wi-Fi connection with the selected display device without establishing a Wi-Fi connection with an intermediary device. 
 
12. The system of claim 8, wherein determining that presentation of content using the selected display device is to be inhibited comprises determining that the communication channel has been disconnected. 
 
13. The system of claim 8, wherein the hardware processor is further programmed to: receive, from the selected display device, information related to presentation of the formatted content by the selected display device; and perform an action based on the information related to presentation of the formatted by the selected display device. 
 
14. The system of claim 13, wherein the information related to presentation of the formatted content includes information related to a frequency at which frames including the formatted content are to be presented by the selected display device and synchronization information, and wherein the action is setting a viewing device associated with the user to the frequency based on the synchronization information. 
 
15. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting content on display devices, the method comprising: (a) initiating communication with one or more display devices; (b) selecting a display device of the plurality of display devices based on locations of the plurality of display devices and a location of the user device, wherein selecting the display device comprises identifying the display device likely to be visible to a user of the user device based on the locations of the plurality of display devices, the location of the user device, and a detected direction of movement of the user device; (c) establishing a communication channel with the selected display device; (d) receiving information related to an area of a screen of the selected display device that is allocated for use by a user device; (e) identifying content that is to be presented using the selected display device based on a location of the selected display device; (f) generating formatted content from the content that is to be presented based on the area of the screen allocated for use by the user device; and (g) transmitting the formatted content to the display device using the communication channel. 
 
16. The non-transitory computer-readable medium of claim 15, wherein the method further comprises: repeating at least (e) to (g) until (h) determining that presentation of content using the selected display device is to be inhibited; and (i) causing an indication that presentation of the content using the selected display device has been inhibited to be presented on the user device. 
 
17. The non-transitory computer-readable medium of claim 15, wherein establishing the communication channel with the selected display device comprises establishing a Bluetooth connection with the selected display device. 
 
18. The non-transitory computer-readable medium of claim 15, wherein establishing the communication channel with the selected display device comprises establishing a Wi-Fi connection with the selected display device without establishing a Wi-Fi connection with an intermediary device. 
 
19. The non-transitory computer-readable medium of claim 15, wherein determining that presentation of content using the selected display device is to be inhibited comprises determining that the communication channel has been disconnected. 
 
20. The non-transitory computer-readable medium of claim 15, wherein the method further comprises: receiving, from the selected display device, information related to presentation of the formatted content by the selected display device; and performing an action based on the information related to presentation of the formatted by the selected display device. 
 
21. The non-transitory computer-readable medium of claim 20, wherein the information related to presentation of the formatted content includes information related to a frequency at which frames including the formatted content are to be presented by the selected display device and synchronization information, and wherein the action is setting a viewing device associated with the user to the frequency based on the synchronization information. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456